UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTEREDMANAGEMENT INVESTMENT COMPANIES Investment Company Act file number:	(811-05346) Exact name of registrant as specified in charter:	Putnam Variable Trust Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	John W. Gerstmayr, Esq.Ropes & Gray LLP800 Boylston StreetBoston, Massachusetts 02199-3600 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	December 31, 2012 Date of reporting period:	January 1, 2012 — December 31, 2012 Item 1. Report to Stockholders: The following is a copy of the report transmitted to stockholders pursuant to Rule 30e-1 under the Investment Company Act of 1940: Message from the Trustees Dear Shareholder: With the uncertainty around the U.S. “fiscal cliff” diminished, investors now have some measure of clarity heading into 2013. Of course, challenges remain, including the upcoming debate over the debt ceiling at the end of March. Still, the significant risks — the fiscal cliff, a “hard landing” in China, and the dissolution of the European Union — have abated in the past few months. Clarity and greater certainty are positive developments for investors. Markets worldwide are starting to recognize that macroeconomic data are beginning to stabilize and even exhibit nascent signs of growth. As the investment climate slowly improves, it is important for you to rely on the expertise of your financial advisor, who can help you work toward your financial goals. We would like to take this opportunity to announce the arrival of two new Trustees, Liaquat Ahamed and Katinka Domotorffy, CFA, to your fund’s Board of Trustees. Mr. Ahamed, who in 2010 won the Pulitzer Prize for History with his book, Lords of Finance: The Bankers Who Broke the World , also serves on the Board of Aspen Insurance and the Board of the Rohatyn Group, an emerging-market fund complex that manages money for institutional investors. Ms. Domotorffy, who until year-end 2011 was a Partner, Chief Investment Officer, and Global Head of Quantitative Investment Strategies at Goldman Sachs Asset Management, currently serves as a member of the Anne Ray Charitable Trust’s Investment Committee, Margaret A.Cargill Philanthropies, and director for Reach Out and Read of Greater New York, an organization dedicated to promoting early childhood literacy. We would also like to extend a welcome to new shareholders of the fund and to thank all of our investors for your continued confidence in Putnam. Performance summary (as of 12/31/12) Investment objective To earn a positive total return that exceeds the rate of inflation by 500 basis points (or 5.00%) on an annualized basis over a reasonable period of time (generally at least three years or more) regardless of market conditions Net asset value December 31, 2012 Class IA: $10.07 Class IB: $10.03 Total return at net asset value BofA Merrill Lynch U.S. Barclays U.S. (as of Class IA Class IB Treasury Bill Aggregate S&P 500 12/31/12) shares* shares* Index Bond Index Index 1 year 4.57% 4.37% 0.12% 4.22% 16.00% Life 0.70 0.30 0.18 10.51 8.62 Annualized 0.42 0.18 0.11 6.18 5.08 For a portion of the periods, the fund had expense limitations, without which returns would have been lower. * Class inception date: May 2, 2011. BofA Merrill Lynch U.S. Treasury Bill Index is an unmanaged index that tracks the performance of U.S. dollar denominated U.S. Treasury bills publicly issued in the U.S. domestic market. Qualifying securities must have a remaining term of at least one month to final maturity and a minimum amount outstanding of $1 billion. Barclays U.S. Aggregate Bond Index is an unmanaged index of U.S. investment-grade fixed-income securities. S&P 500 Index is an unmanaged index of common stock performance. Data represent past performance. Past performance does not guarantee future results. More recent returns may be less or more than those shown. Investment return and principal value will fluctuate, and you may have a gain or a loss when you sell your shares. Performance information does not reflect any deduction for taxes a shareholder may owe on fund distributions or on the redemption of fund shares. All total return figures are at net asset value and exclude contract charges and expenses, which are added to the variable annuity contracts to determine total return at unit value. Had these charges and expenses been reflected, performance would have been lower. For more recent performance, contact your variable annuity provider who can provide you with performance that reflects the charges and expenses at your contract level. Allocations are represented as a percentage of the fund’s net assets as of 12/31/12. Cash and net other assets, if any, represent the market value weights of cash, derivatives, short-term securities, and other unclassified assets in the portfolio. Summary information may differ from the portfolio schedule included in the financial statements due to the inclusion of derivative securities, any interest accruals, the exclusion of as-of trades, if any, and the use of different classifications of securities for presentation purposes. Allocations may not total 100% of net assets because the table includes the notional value of derivatives (the economic value for purposes of calculating period payment obligations), in addition to the market value of securities. Holdings and allocations may vary over time. Putnam VT Absolute Return 500 Fund 1 Report from your fund’s management What was the market environment like for the year ended December 31, 2012? For most of 2012, the investment environment was overshadowed by three major macroeconomic risks: the ongoing sovereign debt crisis in the eurozone, fears of a potential “hard landing” as the Chinese economy slowed, and concerns about a possible double-dip recession in the United States if serious fiscal policy issues were not adequately addressed. Global equity and fixed-income markets seesawed in rhythm with the ebb and flow of headline news on these macroeconomic risks. Markets faced significant headwinds at various times and benefited from more optimism when these risk factors showed signs of improvement. By the final quarter of 2012, with investors beginning to feel more hopeful that these macroeconomic risks were abating, most global asset classes were producing positive results for the full year. How did Putnam VT Absolute Return 500 Fund® perform in these conditions? In spite of ongoing volatility across the world’s capital markets, we had positive results from many of our strategies. The fund’s class IA shares produced a solid return for the one-year period, finishing well ahead of the marginally positive return of the BofA Merrill Lynch U.S. Treasury Bill Index. What contributed to the fund’s performance? We viewed the past year’s investment environment as an appropriate opportunity for taking moderately more risk, so we increased our overall exposure to the general upward movement in such risk assets, primarily in equities and high-yield bonds. In our absolute return approach, this meant taking risk with strategies seeking to limit potential volatility in those exposures while also participating in potential upside of those riskier asset classes. Our use of derivative strategies helps to facilitate that approach, including the use of total return swaps to manage sector exposures and hedge sector risk exposures, as well as to gain exposures to specific markets or industries. We can also use options to hedge against changes in security values or to seek to enhance returns. How did this positioning influence performance? These strategies largely succeeded. Both the stocks and the high-yield securities in the portfolio provided strong, positive returns for the year, without increasing the fund’s volatility. Within our equity weighting, we tend to pursue low-beta stocks — those with lower volatility than the market average — which our research suggests have historically generated better risk-adjusted returns, and our experience during 2012 again supported this thesis. Our strong performance in the fixed-income spread sectors was bolstered by investments in high-yield corporate bonds, which benefited from generally stable corporate balance sheets, a low default rate, and attractive yield spreads over Treasuries. What factors hindered the fund’s results? In the fixed-income portion of the portfolio, our positioning in U.S. interest rates was a slight detractor. We had a net short-duration bias — meaning we believed short-term rates would be more apt to move than long-term rates — and we also positioned ourselves along the yield curve in the belief that it would flatten out during the year. In the end, neither of these strategies paid off. In the equity space, particularly in the fourth quarter, our exposure to commodities and certain individual stocks dampened performance somewhat. What is your near-term outlook? We believe there are reasons for optimism. The U.S. economic recovery appears to be continuing. We believe the housing market is improving steadily. Capital and financing are beginning to flow more vigorously. International markets also give us reason to anticipate stronger growth, as China no longer appears threatened by additional slowing, Japan’s new government favors stimulative fiscal policies, and Europe has made great progress in easing its liquidity crisis. The biggest possible negative factor we see is the fiscal contraction of the U.S. government, as a combination of increased taxes and spending reductions could subtract from U.S. economic growth. The views expressed in this report are exclusively those of Putnam Management and are subject to change. They are not meant as investment advice. Please note that the holdings discussed in this report may not have been held by the fund for the entire period. Portfolio composition is subject to review in accordance with the fund’s investment strategy and may vary in the future. Consider these risks before investing: Our allocation of assets among permitted asset categories may hurt performance. Our active trading strategy may lose money or not earn a return sufficient to cover associated trading and other costs. Our use of leverage obtained through derivatives increases these risks by increasing investment exposure. Bond investments are subject to interest-rate risk, which means the prices of the fund’s bond investments are likely to fall if interest rates rise. Bond investments also are subject to credit risk, which is the risk that the issuer of the bond may default on payment of interest or principal. Interest-rate risk is generally greater for longer-term bonds, and credit risk is generally greater for below-investment-grade bonds, which may be considered speculative. Unlike bonds, funds that invest in bonds have ongoing fees and expenses. Lower-rated bonds may offer higher yields in return for more risk. Funds that invest in government securities are not guaranteed. Mortgage-backed securities are subject to prepayment risk. International investing involves certain risks, such as currency fluctuations, economic instability, and political developments. Additional risks may be associated with emerging-market securities, including illiquidity and volatility. The use of derivatives involves additional risks, such as the potential inability to terminate or sell derivatives positions and the potential failure of the other party to the instrument to 2 Putnam VT Absolut e Return 500 Fund meet its obligations. REITs involve the risks of real estate investing, including declining property values. Commodities involve the risks of changes in market, political, regulatory, and natural conditions. Investments in small and/or midsize companies increase the risk of greater price fluctuations. Growth stocks may be more susceptible to earnings disappointments, and value stocks may fail to rebound. The fund may not achieve its goal, and it is not intended to be a complete investment program. The fund’s effort to produce lower volatility returns may not be successful and may make it more difficult at times for the fund to achieve its targeted return. In addition, under certain market conditions, the fund may accept greater volatility than would typically be the case, in order to seek its targeted return. Additional risks are listed in the fund’s prospectus. The prices of stocks and bonds in the fund’s portfolio may fall or fail to rise over extended periods of time for a variety of reasons, including both general financial market conditions and factors related to a specific company or industry. Current and future portfolio holdings are subject to risk. Your fund’s management Putnam VT Absolute Return 500 Fund is managed by members of Putnam’s Global Asset Allocation team. Your fund’s management may also manage other accounts advised by Putnam Management or an affiliate, including retail mutual fund counterparts to the funds in Putnam Variable Trust. Note that subsequent to the period ended December 31, 2012, Portfolio Manager Jeffrey L. Knight, CFA, left Putnam and will no longer be a manager on this fund. A word about derivatives Derivatives employed by the fund’s managers generally serve one of two main purposes: to implement an investment strategy that may be difficult or more expensive through traditional securities, or to hedge risk associated with a particular position. Derivatives may not appreciate in value, lose money, amplify traditional market risks through the creation of leverage, and be less liquid than traditional securities. Because derivatives typically represent contractual agreements between two financial institutions, derivatives entail “counterparty risk,” which is the risk that the other party is unable or unwilling to pay. Putnam monitors the counterparty risks we assume. For example, Putnam may enter into collateral agreements that require the counterparties to post collateral on a regular basis to cover their obligations to the fund. Putnam VT Absolute Return 500 Fund 3 Understanding your fund’s expenses As an investor in a variable annuity product that invests in a registered investment company, you pay ongoing expenses, such as management fees, distribution fees (12b-1 fees), and other expenses. In the most recent six-month period, your fund’s expenses were limited; had expenses not been limited, they would have been higher. Using the following information, you can estimate how these expenses affect your investment and compare them with the expenses of other funds. You may also pay onetime transaction expenses, which are not shown in this section and would result in higher total expenses. Charges and expenses at the insurance company separate account level are not reflected. For more information, see your fund’s prospectus or talk to your financial representative. Review your fund’s expenses The first two columns in the following table show the expenses you would have paid on a $1,000 investment in your fund from July 1, 2012, to December 31, 2012. They also show how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. To estimate the ongoing expenses you paid over the period, divide your account value by $1,000, then multiply the result by the number in the first line for the class of shares you own. Compare your fund’s expenses with those of other funds The two right-hand columns of the table show your fund’s expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return. You can use this information to compare the ongoing expenses (but not transaction expenses or total costs) of investing in the fund with those of other funds. All shareholder reports of mutual funds and funds serving as variable annuity vehicles will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Expenses and value for a Expenses and value for a $1,000 investment, assuming $1,000 investment, assuming a actual returns for the 6 months hypothetical 5% annualized return ended 12/31/12 for the 6 months ended 12/31/12 Class IA Class IB Class IA Class IB Expenses paid per $1,000* $4.54 $5.80 $4.57 $5.84 Ending value (after expenses) $1,007.00 $1,006.00 $1,020.61 $1,019.36 Annualized expense ratio† 0.90% 1.15% 0.90% 1.15% *Expenses for each share class are calculated using the fund’s annualized expense ratio for each class, which represents the ongoing expenses as a percentage of average net assets for the six months ended 12/31/12. The expense ratio may differ for each share class. Expenses are calculated by multiplying the expense ratio by the average account value for the period; then multiplying the result by the number of days in the period; and then dividing that result by the number of days in the year. †For the fund’s most recent fiscal half year; may differ from expense ratios based on one-year data in the financial highlights. 4 Putnam VT Absolut e Return 500 Fund Report of Independent Registered Public Accounting Firm To the Trustees of Putnam Variable Trust and Shareholders of Putnam VT Absolute Return 500 Fund: In our opinion, the accompanying statement of assets and liabilities, including the portfolio, and the related statements of operations and of changes in net assets and the financial highlights present fairly, in all material respects, the financial position of Putnam VT Absolute Return 500 Fund (the “fund”) at December 31, 2012, and the results of its operations, the changes in its net assets and the financial highlights for each of the periods indicated, in conformity with accounting principles generally accepted in the United States of America. These financial statements and financial highlights (hereafter referred to as “financial statements”) are the responsibility of the fund’s management. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits of these financial statements in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, and evaluating the overall financial statement presentation. We believe that our audits, which included confirmation of investments owned at December 31, 2012 by correspondence with the custodian, brokers, and transfer agent, provide a reasonable basis for our opinion. PricewaterhouseCoopers LLP Boston, Massachusetts February 13, 2013 Putnam VT Absolut e Return 500 Fund 5 The fund’s portfolio 12/31/12 COMMON STOCKS (26.2%)* Shares Value Basic materials (0.5%) Bemis Co., Inc. 293 $9,804 International Flavors & Fragrances, Inc. 209 13,907 PPG Industries, Inc. 297 40,198 Sherwin-Williams Co. (The) 182 27,995 Capital goods (0.8%) Ball Corp. 384 17,184 General Dynamics Corp. 367 25,421 Lockheed Martin Corp. 296 27,318 Northrop Grumman Corp. 302 20,409 Raytheon Co. 392 22,564 Republic Services, Inc. 409 11,996 Roper Industries, Inc. 130 14,492 Communication services (0.8%) AT&T, Inc. 2,024 68,229 CenturyLink, Inc. 234 9,154 IAC/InterActiveCorp. 434 20,528 Verizon Communications, Inc. 1,004 43,442 Conglomerates (0.7%) 3M Co. 658 61,094 Danaher Corp. 626 34,993 General Electric Co. 1,621 34,025 Consumer cyclicals (3.8%) Advance Auto Parts, Inc. 124 8,971 Amazon.com, Inc. † 278 69,817 AutoZone, Inc. † 50 17,722 Copart, Inc. † 169 4,986 Dollar General Corp. † 272 11,992 Dollar Tree, Inc. † 340 13,790 Ecolab, Inc. 507 36,453 Equifax, Inc. 172 9,309 Home Depot, Inc. (The) 1,119 69,210 Kimberly-Clark Corp. 538 45,422 Kohl’s Corp. 346 14,871 MasterCard, Inc. Class A 141 69,270 McGraw-Hill Cos., Inc. (The) 360 19,681 MSC Industrial Direct Co., Inc. Class A 79 5,955 O’Reilly Automotive, Inc. † 168 15,023 Omnicom Group, Inc. 366 18,285 Paychex, Inc. 856 26,656 PetSmart, Inc. 168 11,481 Priceline.com, Inc. † 54 33,544 Ross Stores, Inc. 305 16,516 Scripps Networks Interactive Class A 149 8,630 Target Corp. 688 40,709 Time Warner, Inc. 979 46,825 Towers Watson & Co. Class A 103 5,790 Tractor Supply Co. 118 10,426 Verisk Analytics, Inc. Class A † 206 10,506 Viacom, Inc. Class B 594 31,328 Wal-Mart Stores, Inc. 52 3,548 COMMON STOCKS (26.2%)* cont. Shares Value Consumer staples (2.5%) Altria Group, Inc. 1,383 $43,453 Coca-Cola Co. (The) 292 10,585 Colgate-Palmolive Co. 575 60,111 Dunkin’ Brands Group, Inc. 161 5,342 General Mills, Inc. 953 38,511 H.J. Heinz Co. 524 30,224 Hershey Co. (The) 299 21,594 Kellogg Co. 439 24,518 Panera Bread Co. Class A † 50 7,942 PepsiCo, Inc. 1,129 77,256 Philip Morris International, Inc. 380 31,783 Procter & Gamble Co. (The) 350 23,762 Reynolds American, Inc. 592 24,527 Starbucks Corp. 791 42,413 Energy (2.2%) Chevron Corp. 1,027 111,060 ConocoPhillips 849 49,234 EQT Corp. 209 12,327 Exxon Mobil Corp. 1,911 165,396 Oceaneering International, Inc. 196 10,543 Phillips 66 527 27,984 Spectra Energy Corp. 684 18,728 Financials (4.0%) Alleghany Corp. † 62 20,796 Allied World Assurance Co. Holdings AG 161 12,687 Arthur J Gallagher & Co. 477 16,528 Bank of Hawaii Corp. 605 26,650 Berkshire Hathaway, Inc. Class B † 156 13,993 BlackRock, Inc. 259 53,538 Chubb Corp. (The) 634 47,753 Cullen/Frost Bankers, Inc. 644 34,950 Discover Financial Services 1,206 46,491 Essex Property Trust, Inc. R 53 7,772 Everest Re Group, Ltd. 196 21,550 Federal Realty Investment Trust R 89 9,258 Health Care REIT, Inc. R 305 18,693 IntercontinentalExchange, Inc. † 204 25,257 JPMorgan Chase & Co. 368 16,181 Northern Trust Corp. 594 29,795 PartnerRe, Ltd. 243 19,559 People’s United Financial, Inc. 3,624 43,814 Public Storage R 161 23,339 Rayonier, Inc. R 176 9,122 RenaissanceRe Holdings, Ltd. 211 17,146 Simon Property Group, Inc. R 294 46,478 T. Rowe Price Group, Inc. 628 40,902 Tanger Factory Outlet Centers R 154 5,267 Validus Holdings, Ltd. 434 15,008 Visa, Inc. Class A 528 80,033 Wells Fargo & Co. 472 16,133 Health care (3.2%) Abbott Laboratories 854 55,937 AmerisourceBergen Corp. 572 24,699 Amgen, Inc. 447 38,585 6 Putnam VT Absolut e Return 500 Fund COMMON STOCKS (26.2%)* cont. Shares Value Health care cont. Becton, Dickinson and Co. 420 $32,840 Bristol-Myers Squibb Co. 990 32,264 C.R. Bard, Inc. 200 19,548 Cardinal Health, Inc. 736 30,308 Eli Lilly & Co. 608 29,987 Henry Schein, Inc. † 223 17,943 Johnson & Johnson 355 24,886 McKesson Corp. 454 44,020 Merck & Co., Inc. 1,607 65,791 Perrigo Co. 71 7,386 Pfizer, Inc. 3,802 95,354 Quest Diagnostics, Inc. 371 21,618 Ventas, Inc. R 331 21,422 Technology (6.3%) Analog Devices, Inc. 575 24,185 Apple, Inc. 1,294 689,741 Avago Technologies, Ltd. 594 18,806 Google, Inc. Class A † 30 21,281 Honeywell International, Inc. 773 49,062 IBM Corp. 607 116,271 Intuit, Inc. 605 35,998 L-3 Communications Holdings, Inc. 139 10,650 Linear Technology Corp. 592 20,306 Maxim Integrated Products, Inc. 704 20,698 Microsoft Corp. 1,011 27,024 Motorola Solutions, Inc. 489 27,228 Oracle Corp. 119 3,965 Texas Instruments, Inc. 1,336 41,336 Xilinx, Inc. 608 21,827 Transportation (0.5%) C.H. Robinson Worldwide, Inc. 217 13,719 Copa Holdings SA Class A (Panama) 58 5,768 J. B. Hunt Transport Services, Inc. 138 8,240 Southwest Airlines Co. 1,082 11,080 United Parcel Service, Inc. Class B 707 52,127 Utilities and power (0.9%) Consolidated Edison, Inc. 848 47,098 DTE Energy Co. 570 34,229 Kinder Morgan, Inc. 530 18,725 OGE Energy Corp. 381 21,454 Pinnacle West Capital Corp. 421 21,463 SCANA Corp. 462 21,086 Total common stocks (cost $4,382,787) U.S. GOVERNMENT AND AGENCY MORTGAGE OBLIGATIONS (5.9%)* Principal amount Value U.S. Government Agency Mortgage Obligations (5.9%) Federal National Mortgage Association Pass-Through Certificates 3s, TBA, January 1, 2043 $1,000,000 $1,048,047 Total U.S. government and agency mortgage obligations (cost $1,051,094) FOREIGN GOVERNMENT AND AGENCY BONDS AND NOTES (3.7%)* Principal amount Value Spain (Government of) sr. unsec. unsub. bonds 5.85s, 2022 EUR 484,000 $663,267 Total foreign government and agency bonds and notes (cost $671,051) MORTGAGE-BACKED SECURITIES (3.5%)* Principal amount Value Bear Stearns Commercial Mortgage Securities, Inc. FRB Ser. 07-PW17, Class AJ, 5.89s, 2050 $25,000 $22,000 FRB Ser. 06-PW12, Class AJ, 5.751s, 2038 25,000 24,758 Commercial Mortgage Pass-Through Certificates Ser. 05-C6, Class AJ, 5.209s, 2044 10,000 10,494 CS First Boston Mortgage Securities Corp. Ser. 05-C6, Class B, 5.23s, 2040 15,000 13,913 Federal Home Loan Mortgage Corp. IFB Ser. 4098, Class MS, IO, 6.491s, 2041 118,658 24,905 IFB Ser. 3859, Class SG, IO, 6.491s, 2039 100,950 11,105 IFB Ser. 3856, Class PS, IO, 6.391s, 2040 217,732 30,373 IFB Ser. 3803, Class SP, IO, 6.391s, 2038 86,114 7,320 IFB Ser. 3708, Class SA, IO, 6.241s, 2040 147,006 20,175 IFB Ser. 4112, Class SC, IO, 5.941s, 2042 113,138 18,102 IFB Ser. 3964, Class SA, IO, 5.791s, 2041 166,305 24,427 Ser. 3748, Class NI, IO, 4s, 2034 93,796 3,499 Federal National Mortgage Association IFB Ser. 12-96, Class PS, IO, 6.49s, 2041 109,244 21,003 Ser. 12-75, Class AI, IO, 4 1/2s, 2027 97,521 9,986 Government National Mortgage Association IFB Ser. 10-14, Class SH, IO, 5.791s, 2040 64,361 10,936 Ser. 10-35, Class QI, IO, 4 1/2s, 2040 72,857 11,885 Greenwich Capital Commercial Funding Corp. FRB Ser. 05-GG3, Class B, 4.894s, 2042 50,000 50,825 JPMorgan Chase Commercial Mortgage Securities Corp. FRB Ser. 07-CB20, Class AJ, 6.077s, 2051 40,000 37,600 FRB Ser. 04-CB9, Class B, 5.662s, 2041 20,000 20,530 FRB Ser. 05-LDP1, Class C, 5.082s, 2046 10,000 10,256 LB-UBS Commercial Mortgage Trust Ser. 05-C1, Class D, 4.856s, 2040 10,000 10,197 Ser. 03-C3, Class G, 4.392s, 2037 65,000 65,215 Merrill Lynch/Countrywide Commercial Mortgage Trust 144A Ser. 06-4, Class XC, IO, 0.188s, 2049 1,145,473 14,318 Morgan Stanley Capital I Trust Ser. 07-HQ11, Class AJ, 5.508s, 2044 50,000 47,015 FRB Ser. 06-HQ8, Class AJ, 5 1/2s, 2044 25,000 25,125 Salomon Brothers Mortgage Securities VII 144A FRB Ser. 99-C1, Class J, 7s, 2032 81,000 82,381 Total mortgage-backed securities (cost $643,770) COMMODITY LINKED NOTES (3.2%)* Ω Principal amount Value Deutsche Bank AG/London 144A sr. unsec. notes Ser. A, 1-month LIBOR less 0.16%, 2013 (Indexed to the DB Custom Commodity Index: 75% S&P GSCI Gold Index TR and 25% S&P GSCI Light Energy Index TR multiplied by 3) (United Kingdom) $63,000 $73,981 Deutsche Bank AG/London 144A sr. unsec. notes Ser. 00DL, 1-month LIBOR less 0.16%, 2013 (Indexed to the DB Commodity Booster OYE Benchmark Light Energy TR Index multiplied by 3) (United Kingdom) 43,000 38,722 Deutsche Bank AG/London 144A sr. unsec. notes Ser. A, 1-month LIBOR less 0.16%, 2013 (Indexed to the S&P GSCI TR Index multiplied by 3) (United Kingdom) 49,000 42,503 Putnam VT Absolute Return 500 Fund 7 COMMODITY LINKED NOTES (3.2%)* Ω cont. Principal amount Value UBS AG/London 144A notes 1-month LIBOR less 0.10%, 2013 (Indexed to the UBS Custom Commodity Index: 75% S&P GSCI Gold Index TR and 25% S&P GSCI Light Energy Index TR multiplied by 3) (Jersey) $63,000 $74,034 UBS AG/London 144A sr. notes, 1-month LIBOR less 0.10%, 2013 (Indexed to the S&P GSCI TR Index multiplied by 3) (Jersey) 49,000 42,591 UBS AG/London 144A notes 1-month LIBOR less 0.10%, 2013 (Indexed to the UBSIF3AT Index multiplied by 3) (Jersey) 291,000 297,183 Total commodity linked notes (cost $558,000) INVESTMENT COMPANIES (1.1%)* Shares Value Ares Capital Corp. 847 $14,823 PowerShares DB Gold Fund † 2,640 151,404 SPDR S&P rust 172 24,513 Total investment companies (cost $186,024) PURCHASED SWAP OPTIONS OUTSTANDING (—%)* Counterparty Fixed right % to receive or (pay)/ Expiration Contract Floating rate index/Maturity date date/strike amount Value Credit Suisse International (2.25)/3 month USD-LIBOR-BBA/Mar-23 E Mar-13/2.25 $416,000 $1,111 Deutsche Bank AG (2.25)/3 month USD-LIBOR-BBA/Mar-23 E Mar-13/2.25 416,000 1,111 Goldman Sachs International (2.25)/3 month USD-LIBOR-BBA/Mar-23 E Mar-13/2.25 416,000 1,111 (2)/3 month USD-LIBOR-BBA/Mar-23 E Mar-13/2.00 80,000 575 1.5/3 month USD-LIBOR-BBA/Mar-23 E Mar-13/1.5 80,000 97 JPMorgan Chase Bank N.A. (2)/3 month USD-LIBOR-BBA/Mar-23 E Mar-13/2.00 61,000 439 1.5/3 month USD-LIBOR-BBA/Mar-23 E Mar-13/1.5 61,000 74 Total purchased swap options outstanding (cost $14,756) PURCHASED EQUITY OPTIONS Expiration Contract OUTSTANDING (0.3%)* date/strike amount Value SPDR S&P rust (Put) Dec-13/$120.00 2,295 $9,620 SPDR S&P rust (Put) Nov-13/115.00 1,957 5,983 SPDR S&P rust (Put) Oct-13/123.00 1,913 7,805 SPDR S&P rust (Put) Sep-13/125.00 3,969 15,756 SPDR S&P rust (Put) Aug-13/115.00 724 1,387 SPDR S&P rust (Put) Jul-13/115.00 4,596 7,089 SPDR S&P rust (Put) Jun-13/110.00 2,900 2,602 SPDR S&P rust (Put) May-13/108.00 1,484 768 SPDR S&P rust (Put) Apr-13/117.00 3,774 2,721 SPDR S&P rust (Put) Mar-13/116.00 1,555 513 SPDR S&P rust (Put) Feb-13/115.00 1,602 171 SPDR S&P rust (Put) Jan-13/110.00 2,602 2 Total purchased equity options outstanding (cost $159,016) SHORT-TERM INVESTMENTS (63.7%)* Principal amount/shares Value Putnam Money Market Liquidity Fund 0.14% L 3,456,319 $3,456,319 SSgA Prime Money Market Fund 0.08% P 120,000 120,000 U.S. Treasury Bills with an effective yield of 0.145%, December 12, 2013 $500,000 499,320 U.S. Treasury Bills with an effective yield of 0.165%, November 14, 2013 # ## § 350,000 349,563 U.S. Treasury Bills with an effective yield of 0.175%, October 17, 2013 850,000 849,100 SHORT-TERM INVESTMENTS (63.7%)* cont. Principal amount Value U.S. Treasury Bills with an effective yield of 0.132%, September 13, 2013 $350,000 $349,678 U.S. Treasury Bills with an effective yield of 0.178%, July 25, 2013 # 1,500,000 1,498,938 U.S. Treasury Bills with an effective yield of 0.170%, May 30, 2013 # 250,000 249,895 U.S. Treasury Bills with effective yields ranging from 0.168% to 0.182%, May 2, 2013 1,750,000 1,749,505 U.S. Treasury Bills with an effective yield of 0.199%, March 7, 2013 1,000,000 999,942 U.S. Treasury Bills with effective yields ranging from 0.140% to 0.144%, February 7, 2013 # 750,000 749,891 U.S. Treasury Bills with an effective yield of 0.155%, January 10, 2013 500,000 499,981 Total short-term investments (cost $11,370,367) Total investments (cost $19,036,865) Key to holding’s abbreviations ETF Exchange Traded Fund FRB Floating Rate Bonds: the rate shown is the current interest rate at the close of the reporting period IFB Inverse Floating Rate Bonds, which are securities that pay interest rates that vary inversely to changes in the market interest rates. As interest rates rise, inverse floaters produce less current income. The rate shown is the current interest rate at the close of the reporting period. IO Interest Only SPDR S&P Depository Receipts TBA To Be Announced Commitments Notes to the fund’s portfolio Unless noted otherwise, the notes to the fund’s portfolio are for the close of the fund’s reporting period, which ran from January 1, 2012 through December 31, 2012 (the reporting period). Within the following notes to the portfolio, references to “ASC 820” represent Accounting Standards Codification ASC 820 Fair Value Measurements and Disclosures. * Percentages indicated are based on net assets of $17,856,955. Ω The value of the commodity linked notes, which are marked-to-market daily, may be based on a multiple of the performance of the index. The multiple (or leverage) will increase the volatility of the note’s value relative to the change in the underlying index. † Non-income-producing security. # This security, in part or in entirety, was pledged and segregated with the broker to cover margin requirements for futures contracts at the close of the reporting period. ## This security, in part or in entirety, was pledged and segregated with the custodian for collateral on certain derivative contracts at the close of the reporting period. § This security, in part or in entirety, was pledged and segregated with the custodian for collateral on the initial margin on certain centrally cleared derivative contracts at the close of the reporting period. E Extended settlement date on premium. L Affiliated company (Note 7). The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. P Security was pledged, or purchased with cash that was pledged, to the fund for collateral on certain derivatives contracts. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period (Note 1). R Real Estate Investment Trust. At the close of the reporting period, the fund maintained liquid assets totaling $12,773,252 to cover certain derivatives contracts. Debt obligations are considered secured unless otherwise indicated. 8 Putnam VT Absolut e Return 500 Fund 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. See Note 1 to the financial statements regarding TBA’s. FORWARD CURRENCY CONTRACTS at 12/31/12 (aggregate face value $3,848,973) Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Bank of America N.A. Euro Sell 1/16/13 $18,218 $17,713 $(505) Japanese Yen Sell 1/16/13 17,226 17,604 378 Peruvian New Sol Buy 1/16/13 15,854 15,797 57 Barclays Bank PLC Brazilian Real Buy 1/16/13 13,310 12,891 419 British Pound Buy 1/16/13 40,447 40,042 405 Canadian Dollar Sell 1/16/13 34,674 34,680 6 Chilean Peso Buy 1/16/13 18,259 18,409 (150) Czech Koruna Sell 1/16/13 10,749 10,586 (163) Euro Buy 1/16/13 5,544 3,028 2,516 Indonesian Rupiah Sell 1/16/13 5,224 5,224 — Japanese Yen Sell 1/16/13 26,037 26,262 225 Malaysian Ringgit Buy 1/16/13 18,427 18,456 (29) Mexican Peso Buy 1/16/13 31,087 31,246 (159) New Zealand Dollar Sell 1/16/13 7,432 7,402 (30) Norwegian Krone Buy 1/16/13 1,979 1,802 177 Polish Zloty Buy 1/16/13 15,810 15,455 355 Russian Ruble Buy 1/16/13 18,558 18,411 147 Singapore Dollar Buy 1/16/13 164 164 — South Korean Won Buy 1/16/13 5,355 5,279 76 Swedish Krona Sell 1/16/13 6,318 6,375 57 Taiwan Dollar Buy 1/16/13 10,621 10,614 7 Thai Baht Buy 1/16/13 3,018 3,007 11 Turkish Lira Buy 1/16/13 24,787 24,669 118 Citibank, N.A. Brazilian Real Buy 1/16/13 10,532 10,058 474 British Pound Buy 1/16/13 6,985 6,914 71 Canadian Dollar Sell 1/16/13 17,387 17,387 — Czech Koruna Sell 1/16/13 10,744 10,586 (158) Euro Sell 1/16/13 35,511 35,369 (142) Japanese Yen Sell 1/16/13 17,226 17,610 384 South Korean Won Buy 1/16/13 15,839 15,814 25 Taiwan Dollar Buy 1/16/13 5,031 5,026 5 Turkish Lira Buy 1/16/13 18,240 18,229 11 Credit Suisse International Australian Dollar Buy 1/16/13 151,986 152,175 (189) Brazilian Real Buy 1/16/13 23,891 23,326 565 British Pound Sell 1/16/13 290,279 288,055 (2,224) Canadian Dollar Sell 1/16/13 35,076 35,064 (12) Chinese Yuan Buy 1/16/13 10,437 10,454 (17) Czech Koruna Sell 1/16/13 10,744 10,594 (150) Euro Sell 1/16/13 140,458 140,919 461 Indonesian Rupiah Sell 1/16/13 5,224 5,236 12 Japanese Yen Buy 1/16/13 51,015 54,429 (3,414) Mexican Peso Buy 1/16/13 24,975 25,155 (180) New Zealand Dollar Buy 1/16/13 331 280 51 Philippines Peso Buy 1/16/13 8,435 8,479 (44) Polish Zloty Buy 1/16/13 23,037 22,887 150 Putnam VT Absolute Return 500 Fund 9 FORWARD CURRENCY CONTRACTS at 12/31/12 (aggregate face value $3,848,973) cont. Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Credit Suisse International cont. Russian Ruble Buy 1/16/13 $18,554 $18,434 $120 Swedish Krona Buy 1/16/13 17,648 17,363 285 Swiss Franc Sell 1/16/13 18,372 18,435 63 Turkish Lira Buy 1/16/13 28,424 28,331 93 Deutsche Bank AG Brazilian Real Buy 1/16/13 10,434 10,073 361 British Pound Sell 1/16/13 319,681 316,646 (3,035) Canadian Dollar Sell 1/16/13 116,586 116,589 3 Euro Sell 1/16/13 17,821 17,610 (211) Mexican Peso Buy 1/16/13 3,771 3,756 15 Norwegian Krone Sell 1/16/13 323 493 170 Polish Zloty Buy 1/16/13 10,389 10,153 236 Singapore Dollar Buy 1/16/13 18,419 18,462 (43) South Korean Won Buy 1/16/13 22,993 22,872 121 Swedish Krona Sell 1/16/13 17,786 17,434 (352) Turkish Lira Buy 1/16/13 7,386 7,355 31 HSBC Bank USA, National Association British Pound Buy 1/16/13 26,640 26,369 271 Canadian Dollar Sell 1/16/13 17,387 17,382 (5) Euro Buy 1/16/13 133,727 132,501 1,226 Japanese Yen Sell 1/16/13 1,487 914 (573) Norwegian Krone Sell 1/16/13 8,957 8,913 (44) Philippines Peso Buy 1/16/13 15,825 15,872 (47) Russian Ruble Buy 1/16/13 21,082 20,782 300 South Korean Won Buy 1/16/13 15,839 15,824 15 Turkish Lira Buy 1/16/13 9,400 9,361 39 JPMorgan Chase Bank N.A. Australian Dollar Sell 1/16/13 24,484 24,529 45 Brazilian Real Buy 1/16/13 10,434 10,056 378 British Pound Buy 1/16/13 70,499 69,785 714 Canadian Dollar Sell 1/16/13 10,553 10,553 — Chilean Peso Buy 1/16/13 18,259 18,436 (177) Chinese Yuan Buy 1/16/13 10,437 10,454 (17) Czech Koruna Sell 1/16/13 10,744 10,583 (161) Euro Sell 1/16/13 170,293 170,719 426 Japanese Yen Buy 1/16/13 27,063 28,518 (1,455) Malaysian Ringgit Buy 1/16/13 18,427 18,463 (36) Mexican Peso Buy 1/16/13 10,432 10,380 52 New Zealand Dollar Sell 1/16/13 5,037 5,014 (23) Norwegian Krone Buy 1/16/13 9,855 9,713 142 Polish Zloty Buy 1/16/13 18,197 17,804 393 Russian Ruble Buy 1/16/13 21,082 20,719 363 Swedish Krona Buy 1/16/13 17,863 17,794 69 Taiwan Dollar Buy 1/16/13 21,685 21,742 (57) Turkish Lira Buy 1/16/13 11,918 11,873 45 State Street Bank and Trust Co. Australian Dollar Buy 1/16/13 204,585 204,950 (365) Brazilian Real Buy 1/16/13 23,842 23,161 681 British Pound Buy 1/16/13 24,203 23,961 242 Canadian Dollar Sell 1/16/13 22,312 22,316 4 Colombian Peso Buy 1/16/13 16,050 15,827 223 Czech Koruna Sell 1/16/13 10,744 10,578 (166) 10 Putnam VT Absolut e Return 500 Fund FORWARD CURRENCY CONTRACTS at 12/31/12 (aggregate face value $3,848,973) cont. Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) State Street Bank and Trust Co. cont. Euro Sell 1/16/13 $158,280 $158,392 $112 Indonesian Rupiah Sell 1/16/13 5,224 5,235 11 Japanese Yen Sell 1/16/13 133,504 141,349 7,845 Mexican Peso Buy 1/16/13 14,914 14,839 75 New Zealand Dollar Sell 1/16/13 5,037 5,016 (21) State Street Bank and Trust Co. cont. Norwegian Krone Sell 1/16/13 17,769 17,397 (372) Polish Zloty Buy 1/16/13 23,876 23,688 188 South Korean Won Buy 1/16/13 3,718 3,668 50 Swedish Krona Buy 1/16/13 5,258 5,227 31 Swiss Franc Sell 1/16/13 18,482 18,545 63 Thai Baht Buy 1/16/13 5,563 5,544 19 Turkish Lira Buy 1/16/13 10,631 10,586 45 UBS AG British Pound Buy 1/16/13 65,301 64,649 652 Canadian Dollar Sell 1/16/13 17,186 17,186 — Czech Koruna Sell 1/16/13 10,744 10,578 (166) Euro Sell 1/16/13 141,647 142,252 605 Japanese Yen Sell 1/16/13 100,526 105,612 5,086 Mexican Peso Buy 1/16/13 15,540 15,769 (229) New Zealand Dollar Sell 1/16/13 4,377 4,359 (18) Philippines Peso Buy 1/16/13 5,662 5,689 (27) Russian Ruble Buy 1/16/13 21,082 20,789 293 Singapore Dollar Buy 1/16/13 18,337 18,381 (44) Taiwan Dollar Buy 1/16/13 830 829 1 Thai Baht Buy 1/16/13 5,563 5,544 19 Turkish Lira Buy 1/16/13 24,115 24,080 35 WestPac Banking Corp. British Pound Buy 1/16/13 4,548 4,284 264 Canadian Dollar Sell 1/16/13 26,533 26,533 — Japanese Yen Buy 1/16/13 41,153 43,363 (2,210) Mexican Peso Buy 1/16/13 10,625 10,576 49 Total FUTURES CONTRACTS Unrealized OUTSTANDING Number of Expiration appreciation/ at 12/31/12 contracts Value date (depreciation) Euro-Bund 10 yr (Long) 3 $576,713 Mar-13 $5,771 Euro-OAT 10 yr (Short) 8 1,437,796 Mar-13 (10,269) NASDAQ 100 Index E-Mini (Short) 9 477,945 Mar-13 1,808 S&P 500 Index E-Mini (Short) 2 142,010 Mar-13 96 S&P Mid Cap 400 Index E-Mini (Long) 7 712,670 Mar-13 6,321 U.S. Treasury Bond 30 yr (Long) 8 1,180,000 Mar-13 (16,515) Total WRITTEN EQUITY OPTIONS OUTSTANDING at 12/31/12 Expiration Contract (premiums $60,972) date/strike amount Value SPDR S&P rust (Call) Jan-13/$146.00 29,152 $15,570 SPDR S&P rust (Put) May-13/90.00 1,484 188 SPDR S&P rust (Put) Apr-13/100.00 3,774 747 SPDR S&P rust (Put) Mar-13/100.00 1,555 120 SPDR S&P rust (Put) Feb-13/100.00 1,602 30 SPDR S&P rust (Put) Jan-13/95.00 2,602 21 Total TBA SALE COMMITMENTS OUTSTANDING at 12/31/12 (proceeds receivable Principal Settlement amount date Value Federal National Mortgage Association, 3s, January1,2043 $1,000,000 1/14/13 $1,048,047 Total Putnam VT Absolute Return 500 Fund 11 OTC INTEREST RATE SWAP CONTRACTS OUTSTANDING at 12/31/12 Upfront Unrealized Swap counterparty/ premium Termination Payments made by Payments received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) Barclays Bank PLC $2,067,000 E $2,423 3/20/15 0.45% 3 month $811 USD-LIBOR-BBA 221,000 E 114 3/20/18 3 month USD-LIBOR-BBA 0.90% 95 2,000 E (101) 3/20/43 2.60% 3 month (19) USD-LIBOR-BBA 15,000 E (5) 3/20/15 3 month USD-LIBOR-BBA 0.45% 7 37,000 E (624) 3/20/23 1.75% 3 month (212) USD-LIBOR-BBA Citibank, N.A. 14,000 E — 10/7/21 3 month USD-LIBOR-BBA 3.0625% 412 Credit Suisse International 10,000 E (97) 3/20/23 1.75% 3 month 14 USD-LIBOR-BBA 666,000 E 6,337 3/20/23 3 month USD-LIBOR-BBA 1.75% (1,057) 336,000 E (389) 3/20/15 3 month USD-LIBOR-BBA 0.45% (127) 59,000 E 1,554 3/20/43 3 month USD-LIBOR-BBA 2.60% (848) 429,000 E (26) 3/20/18 0.90% 3 month 12 USD-LIBOR-BBA Goldman Sachs International 51,000 E 455 3/20/23 3 month USD-LIBOR-BBA 1.75% (111) 91,000 E (1,706) 3/20/23 1.75% 3 month (696) USD-LIBOR-BBA 236,000 E (81) 3/20/15 3 month USD-LIBOR-BBA 0.45% 103 132,000 E 6,549 3/20/43 3 month USD-LIBOR-BBA 2.60% 1,174 Total E Extended effective date. CENTRALLY CLEARED INTEREST RATE SWAP CONTRACTS OUTSTANDING at 12/31/12 Upfront premium Termination Payments made by Payments received by Unrealized Notional amount received (paid) date fund per annum fund per annum appreciation $14,400 E $(130) 3/20/23 1.75% 3 month $29 USD-LIBOR-BBA Total E Extended effective date. OTC TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 12/31/12 Upfront Fixed payments Total return Unrealized Swap counterparty/ premium Termination received (paid) by received by or appreciation/ Notional amount received (paid) date fund per annum paid by fund (depreciation) Bank of America N.A. $25,349 $— 1/12/41 4.00% (1 month Synthetic TRS Index $6 USD-LIBOR) 4.00% 30 year Fannie Mae pools 25,349 — 1/12/41 4.00% (1 month Synthetic TRS Index 6 USD-LIBOR) 4.00% 30 year Fannie Mae pools baskets 17,762 — 3/14/13 (3 month USD-LIBOR-BBA A basket (MLTRFCF2) 18,583 plus 0.10%) of common stocks units 228 — 3/14/13 3 month USD-LIBOR-BBA Russell 1000 Total (9,528) minus 0.09% Return Index units 140 — 3/14/13 3 month USD-LIBOR-BBA Russell 1000 Total (5,850) minus 0.09% Return Index units 91 — 3/14/13 3 month USD-LIBOR-BBA Russell 1000 Total (3,803) minus 0.09% Return Index 12 Putnam VT Absolut e Return 500 Fund OTC TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 12/31/12 cont. Upfront Fixed payments Total return Unrealized Swap counterparty/ premium Termination received (paid) by received by or appreciation/ Notional amount received (paid) date fund per annum paid by fund (depreciation) Barclays Bank PLC $412,734 $— 1/12/41 4.00% (1 month Synthetic TRS Index $91 USD-LIBOR) 4.00% 30 year Fannie Mae pools 25,999 — 1/12/41 4.00% (1 month Synthetic TRS Index 6 USD-LIBOR) 4.00% 30 year Fannie Mae pools 14,299 — 1/12/41 4.00% (1 month Synthetic TRS Index 3 USD-LIBOR) 4.00% 30 year Fannie Mae pools 28,026 — 1/12/41 4.50% (1 month Synthetic TRS Index 70 USD-LIBOR) 4.50% 30 year Fannie Mae pools Citibank, N.A. baskets 7,063 — 11/21/13 3 month USD-LIBOR-BBA A basket (CGPUTS13) (78,878) minus 3.00% of common stocks baskets 8 — 2/13/13 (3 month USD-LIBOR-BBA A basket (CGPUTQL2) (2,372) plus 0.10%) of common stocks shares 8,174 — 9/10/13 (3 month USD-LIBOR-BBA) Vanguard Index 13,502 Funds - MSCI Emerging Markets ETF units 100 — 2/13/13 3 month USD-LIBOR-BBA Russell 1000 Total (16,490) minus 0.15% Return Index units 76 — 2/13/13 3 month USD-LIBOR-BBA Russell 1000 Total (12,531) minus 0.15% Return Index Credit Suisse International $804,993 — 1/12/41 4.50% (1 month Synthetic MBX Index 3,569 USD-LIBOR) 4.50% 30 year Ginnie Mae II pools 4,575 — 2/11/13 (3 month USD-LIBOR-BBA iShares MSCI Emerging 15,960 minus 0.35%) Markets Index 25,349 — 1/12/41 4.00% (1 month Synthetic TRS Index 6 USD-LIBOR) 4.00% 30 year Fannie Mae pools Goldman Sachs International 29,249 — 1/12/41 4.00% (1 month Synthetic TRS Index 6 USD-LIBOR) 4.00% 30 year Fannie Mae pools 60,448 — 1/12/41 4.00% (1 month Synthetic TRS Index 13 USD-LIBOR) 4.00% 30 year Fannie Mae pools 29,245 — 1/12/41 4.50% (1 month Synthetic TRS Index 74 USD-LIBOR) 4.50% 30 year Fannie Mae pools 66,410 — 1/12/41 4.50% (1 month Synthetic TRS Index 167 USD-LIBOR) 4.50% 30 year Fannie Mae pools 15,232 — 1/12/41 4.50% (1 month Synthetic TRS Index 38 USD-LIBOR) 4.50% 30 year Fannie Mae pools 5,200 — 1/12/41 4.00% (1 month Synthetic TRS Index 1 USD-LIBOR) 4.00% 30 year Fannie Mae pools 22,749 — 1/12/41 4.00% (1 month Synthetic TRS Index 5 USD-LIBOR) 4.00% 30 year Fannie Mae pools 21,934 — 1/12/41 4.50% (1 month Synthetic TRS Index 55 USD-LIBOR) 4.50% 30 year Fannie Mae pools Putnam VT Absolute Return 500 Fund 13 OTC TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 12/31/12 cont. Upfront Fixed payments Total return Unrealized Swap counterparty/ premium Termination received (paid) by received by or appreciation/ Notional amount received (paid) date fund per annum paid by fund (depreciation) Goldman Sachs International cont. $72,797 $— 1/12/41 4.00% (1 month Synthetic TRS Index $16 USD-LIBOR) 4.00% 30 year Fannie Mae pools 16,899 — 1/12/41 4.00% (1 month Synthetic TRS Index 4 USD-LIBOR) 4.00% 30 year Fannie Mae pools 31,849 — 1/12/41 4.00% (1 month Synthetic TRS Index 7 USD-LIBOR) 4.00% 30 year Fannie Mae pools 47,448 — 1/12/41 4.00% (1 month Synthetic TRS Index 10 USD-LIBOR) 4.00% 30 year Fannie Mae pools shares 2,500 — 5/2/13 (1 month USD-LIBOR-BBA iShares MSCI Emerging 7,069 plus 0.35%) Markets Index JPMorgan Chase Bank N.A. $29,899 — 1/12/41 4.00% (1 month Synthetic TRS Index 7 USD-LIBOR) 4.00% 30 year Fannie Mae pools 23,761 — 1/12/41 4.50% (1 month Synthetic TRS Index 60 USD-LIBOR) 4.50% 30 year Fannie Mae pools UBS AG 1,077 — 5/22/13 3 month USD-LIBOR-BBA MSCI Emerging (30,929) plus 0.25% Markets TR Net USD 33 — 5/22/13 3 month USD-LIBOR-BBA MSCI Emerging (107) plus 0.25% Markets TR Net USD baskets 4,880 — 5/22/13 (3 month USD-LIBOR-BBA A basket (UBSEMBSK) 3,394 plus 0.75%) of common stocks Total OTC CREDIT DEFAULT CONTRACTS OUTSTANDING at 12/31/12 Fixed payments Unrealized Swap counterparty/ Upfront premium Notional Termination received (paid) by appreciation/ Referenced debt* Rating*** received (paid)** amount date fund per annum (depreciation) Barclays Bank PLC DJ CDX NA HY Series 19 Index B+/P $(6,247) $833,000 12/20/17 500 basis points (bp) $(169) DJ CDX NA IG Series 19 Index BBB+/P (1,411) 565,000 12/20/17 100 bp 264 Credit Suisse International DJ CDX NA IG Series 19 Index BBB+/P (10,914) 2,170,000 12/20/17 100 bp (4,484) Deutsche Bank AG DJ CDX NA HY Series 19 Index B+/P 375 300,000 12/20/17 500 bp 2,564 Goldman Sachs International DJ CDX NA IG Series 19 Index BBB+/P (1,619) 325,000 12/20/17 100 bp (656) JPMorgan Chase Bank N.A. DJ CDX NA HY Series 19 Index B+/P (16,250) 1,000,000 12/20/17 500 bp (8,953) Total * Payments related to the referenced debt are made upon a credit default event. ** Upfront premium is based on the difference between the original spread on issue and the market spread on day of execution. *** Ratings are presented for credit default contracts in which the fund has sold protection on the underlying referenced debt. Ratings for an underlying index represent the average of the ratings of all the securities included in that index. The Moody’s, Standard & Poor’s or Fitch ratings are believed to be the most recent ratings available at December31,2012. Securities rated by Putnam are indicated by “/P.” Securities rated by Fitch are indicated by “/F.” 14 Putnam VT Absolut e Return 500 Fund ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks: Basic materials $91,904 $— $— Capital goods 139,384 — — Communication services 141,353 — — Conglomerates 130,112 — — Consumer cyclicals 676,716 — — Consumer staples 442,021 — — Energy 395,272 — — Financials 718,693 — — Health care 562,588 — — Technology 1,128,378 — — Transportation 90,934 — — Utilities and power 164,055 — — Total common stocks — — Commodity linked notes — 569,014 — Foreign government and agency bonds and notes — 663,267 — Investment companies 190,740 — — Mortgage-backed securities — 628,343 — Purchased equity options outstanding — 54,417 — Purchased swap options outstanding — 4,518 — U.S. Government and Agency Mortgage Obligations — 1,048,047 — Short-term investments 3,576,319 7,795,813 — Totals by level $— Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Forward currency contracts $— $12,312 $— Futures contracts (12,788) — — Written equity options outstanding — (16,676) — TBA sale commitments — (1,048,047) — Interest rate swap contracts — (14,686) — Total return swap contracts — (97,760) — Credit default contracts — 24,632 — Totals by level $— The accompanying notes are an integral part of these financial statements. Putnam VT Absolute Return 500 Fund 15 Statement of assets and liabilities 12/31/12 Assets Investment in securities, at value (Note 1): Unaffiliated issuers (identified cost $15,580,546) $15,755,569 Affiliated issuers (identified cost $3,456,319) (Notes 1 and 7) 3,456,319 Dividends, interest and other receivables 45,134 Receivable for shares of the fund sold 695 Receivable for investments sold 452,687 Receivable for sales of delayed delivery securities (Note 1) 1,050,615 Receivable from Manager (Note 2) 10,417 Unrealized appreciation on OTC swap contracts (Note 1) 68,184 Premium paid on OTC swap contracts (Note 1) 39,470 Unrealized appreciation on forward currency contracts (Note 1) 29,732 Total assets Liabilities Payable to custodian 1,648 Payable for investments purchased 14,487 Payable for purchases of delayed delivery securities (Note 1) 1,504,633 Payable for shares of the fund repurchased 88 Payable for custodian fees (Note 2) 25,896 Payable for investor servicing fees (Note 2) 1,469 Payable for Trustee compensation and expenses (Note 2) 360 Payable for administrative services (Note 2) 181 Payable for distribution fees (Note 2) 1,621 Payable for variation margin (Note 1) 6,827 Unrealized depreciation on OTC swap contracts (Note 1) 177,820 Premium received on OTC swap contracts (Note 1) 17,807 Unrealized depreciation on forward currency contracts (Note 1) 17,420 Written options outstanding, at value (premiums received $60,972) (Notes 1 and 3) 16,676 TBA sale commitments, at value (proceeds receivable $1,049,531) (Note 1) 1,048,047 Collateral on certain derivative contracts, at value (Note 1) 120,000 Other accrued expenses 96,887 Total liabilities Net assets Represented by Paid-in capital (Unlimited shares authorized) (Notes 1 and 4) $17,594,896 Undistributed net investment income (Note 1) 96,649 Accumulated net realized gain on investments and foreign currency transactions (Note 1) 54,858 Net unrealized appreciation of investments and assets and liabilities in foreign currencies 110,552 Total — Representing net assets applicable to capital shares outstanding Computation of net asset value Class IA Net assets $9,971,314 Number of shares outstanding 990,000 Net asset value, offering price and redemption price per share (net assets divided by number of shares outstanding) $10.07 Computation of net asset value Class IB Net assets $7,885,641 Number of shares outstanding 786,378 Net asset value, offering price and redemption price per share (net assets divided by number of shares outstanding) $10.03 The accompanying notes are an integral part of these financial statements. 16 Putnam VT Absolut e Return 500 Fund Statement of operations Year ended 12/31/12 Investment income Dividends (net of foreign tax of $24) $89,058 Interest (including interest income of $5,387 from investments in affiliated issuers) (Note 7) 51,368 Total investment income Expenses Compensation of Manager (Note 2) 112,516 Investor servicing fees (Note 2) 15,327 Custodian fees (Note 2) 76,339 Trustee compensation and expenses (Note 2) 1,305 Distribution fees (Note 2) 13,504 Administrative services (Note 2) 545 Amortization of offering costs (Note 1) 5,911 Auditing and tax fees 104,024 Other 11,784 Fees waived and reimbursed by Manager (Note 2) (189,956) Total expenses Expense reduction (Note 2) (108) Net expenses Net investment loss Net realized loss on investments (Notes 1 and 3) (11,240) Net realized gain on swap contracts (Note 1) 500,714 Net realized loss on futures contracts (Note 1) (38,602) Net realized loss on foreign currency transactions (Note 1) (18,389) Net realized loss on written options (Notes 1 and 3) (207,823) Net unrealized appreciation of assets and liabilities in foreign currencies during the year 8,778 Net unrealized appreciation of investments, futures contracts, swap contracts, written options, and TBA sale commitments during the year 354,475 Net gain on investments Net increase in net assets resulting from operations Statement of changes in net assets Year ended For the period 12/31/12 5/2/11 to 12/31/11 Increase in net assets Operations: Net investment income (loss) $(10,765) $15,377 Net realized gain (loss) on investments and foreign currency transactions 224,660 (122,520) Net unrealized appreciation (depreciation) of investments and assets and liabilities in foreign currencies 363,253 (256,328) Net increase (decrease) in net assets resulting from operations Increase from capital share transactions (Note 4) 5,014,611 2,625,516 Total increase in net assets Net assets: Beginning of year 12,265,196 10,003,151 End of year (including undistributed net investment income of $96,649 and accumulated net investment loss of $24,058, respectively) The accompanying notes are an integral part of these financial statements. Putnam VT Absolute Return 500 Fund 17 Financial highlights (For a common share outstanding throughout the period) INVESTMENT OPERATIONS: RATIOS AND SUPPLEMENTAL DATA: Period ended Net asset value, beginning of period Net investment income (loss) a Net realized and unrealized gain (loss) on investments Total from investment operations Net asset value, end of period Total return at net asset value (%) b,c Net assets, end of period (in thousands) Ratio of expenses to average net assets (%) b,d,e Ratio of net investment income (loss) to average net assets (%) e Portfolio turnover (%) f Class IA 12/31/12 — g .44 .90 .02 262 12/31/11† .01 (.38) * .61 * .15 * 240 * Class IB 12/31/12 (.02) .44 1.15 (.23) 262 12/31/11† .02 (.41) * .78 * .21 * 240 * * Not annualized. † For the period May 2, 2011 to December 31, 2011. a Per share net investment income (loss) has been determined on the basis of the weighted average number of shares outstanding during the period. b The charges and expenses at the insurance company separate account level are not reflected. c Total return assumes dividend reinvestment. d Includes amounts paid through expense offset and brokerage/service arrangements (Note 2). e Reflects an involuntary contractual limitation in effect during the period. As a result of such limitation and/or waiver, the expenses of each class reflect a reduction of 1.24% and 1.36% as a percentage of average net assets for the periods ended December 31, 2012 and December 31, 2011, respectively. f Portfolio turnover excludes TBA purchases and sales transactions. g Amount represents less than $0.01 per share. The accompanying notes are an integral part of these financial statements. 18 Putnam VT Absolut e Return 500 Fund Notes to financial statements 12/31/12 Within the following Notes to financial statements, references to “State Street” represent State Street Bank and Trust Company, references to “the SEC” represent the Securities and Exchange Commission and references to “Putnam Management” represent Putnam Investment Management, LLC, the fund’s manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC. Unless otherwise noted, the “reporting period” represents the period from January 1, 2012 through December 31, 2012. Putnam VT Absolute Return 500 Fund (the fund) is a diversified series of Putnam Variable Trust (the Trust), a Massachusetts business trust registered under the Investment Company Act of 1940, as amended, as an open-end management investment company. The investment objective of the fund is to earn a positive total return that exceeds the rate of inflation by 500 basis points (or 5.00%) on an annualized basis over a reasonable period of time (generally at least three years or more) regardless of market conditions. The fund pursues a consistent absolute return by combining two independent investment strategies — a beta strategy, which provides broad exposure to investment markets, and an alpha strategy, which seeks returns from active trading. The beta strategy seeks to balance risk and to provide positive total return by investing, without limit, in many different asset classes, including U.S., international, and emerging markets equity securities (growth or value stocks or both) and fixed-income securities; mortgage- and asset-backed securities; high yield securities (sometimes referred to as “junk bonds”); inflation-protected securities; commodities; and real estate investment trusts. The alpha strategy involves the potential use of active trading strategies designed to provide additional total return through active security selection, tactical asset allocation, currency transactions and options transactions. In pursuing a consistent absolute return, the fund’s strategies are also generally intended to produce lower volatility over a reasonable period of time than has been historically associated with traditional asset classes that have earned similar levels of return over long historical periods. These traditional asset classes might include, for example, balanced portfolios with significant exposure to both stocks and bonds. The fund offers class IA and class IB shares of beneficial interest. Class IA shares are offered at net asset value and are not subject to a distribution fee. Class IB shares are offered at net asset value and pay an ongoing distribution fee, which is identified in Note 2. In the normal course of business, the fund enters into contracts that may include agreements to indemnify another party under given circumstances. The fund’s maximum exposure under these arrangements is unknown as this would involve future claims that may be, but have not yet been, made against the fund. However, the fund’s management team expects the risk of material loss to be remote. Note 1 — Significant accounting policies The following is a summary of significant accounting policies consistently followed by the fund in the preparation of its financial statements. The preparation of financial statements is in conformity with accounting principles generally accepted in the United States of America and requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities in the financial statements and the reported amounts of increases and decreases in net assets from operations. Actual results could differ from those estimates. Subsequent events after the Statement of assets and liabilities date through the date that the financial statements were issued have been evaluated in the preparation of the financial statements. Investment income, realized and unrealized gains and losses and expenses of the fund are borne pro-rata based on the relative net assets of each class to the total net assets of the fund, except that each class bears expenses unique to that class (including the distribution fees applicable to such classes). Each class votes as a class only with respect to its own distribution plan or other matters on which a class vote is required by law or determined by the Trustees. If the fund were liquidated, shares of each class would receive their pro-rata share of the net assets of the fund. In addition, the Trustees declare separate dividends on each class of shares. Security valuation Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities. If no sales are reported, as in the case of some securities traded over-the-counter, a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Investments in open-end investment companies (excluding exchange traded funds), if any, which can be classified as Level 1 or Level 2 securities, are based on their net asset value. The net asset value of such investment companies equals the total value of their assets less their liabilities and divided by the number of their outstanding shares. Market quotations are not considered to be readily available for certain debt obligations and other investments; such investments are valued on the basis of valuations furnished by an independent pricing service approved by the Trustees or dealers selected by Putnam Management. Such services or dealers determine valuations for normal institutional-size trading units of such securities using methods based on market transactions for comparable securities and various relationships, generally recognized by institutional traders, between securities (which considers such factors as security prices, yields, maturities and ratings). These securities will generally be categorized as Level 2. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which would generally be classified as Level 1 securities, will be transferred to Level 2 of the fair value hierarchy when they are valued at fair value. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security’s fair value, the security will be valued at fair value by Putnam Management. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Security transactions and related investment income Security transactions are recorded on the trade date (the date the order to buy or sell is executed). Gains or losses on securities sold are determined on the identified cost basis. Interest income, net of any applicable withholding taxes, is recorded on the accrual basis. Dividend income, net of any applicable withholding taxes, is recognized on the ex-dividend date except that certain dividends from foreign securities, if any, are recognized as soon as the fund is informed of the ex-dividend date. Non-cash dividends, if any, are recorded at the fair market value of the securities received. Dividends representing a return of capital or capital gains, if any, are reflected as a reduction of cost and/or as a realized gain. All premiums/discounts are amortized/accreted on a yield-to-maturity basis. Securities purchased or sold on a delayed delivery basis may be settled a month or more after the trade date; interest income is accrued based on the terms of the securities. Losses may arise due to changes in the market value of the underlying securities or if the counterparty does not perform under the contract. Stripped securities The fund may invest in stripped securities which represent a participation in securities that may be structured in classes with rights to receive different portions of the interest and principal. Interest-only securities receive all of the interest and principal-only securities receive all of the principal. If the interest-only securities experience greater than anticipated prepayments of principal, the fund may fail to recoup fully its initial investment in these securities. Conversely, principal-only securities increase in value if Putnam VT Absolut e Return 500 Fund 19 prepayments are greater than anticipated and decline if prepayments are slower than anticipated. The market value of these securities is highly sensitive to changes in interest rates. Foreign currency translation The accounting records of the fund are maintained in U.S. dollars. The market value of foreign securities, currency holdings, and other assets and liabilities is recorded in the books and records of the fund after translation to U.S. dollars based on the exchange rates on that day. The cost of each security is determined using historical exchange rates. Income and withholding taxes are translated at prevailing exchange rates when earned or incurred. The fund does not isolate that portion of realized or unrealized gains or losses resulting from changes in the foreign exchange rate on investments from fluctuations arising from changes in the market prices of the securities. Such gains and losses are included with the net realized and unrealized gain or loss on investments. Net realized gains and losses on foreign currency transactions represent net realized exchange gains or losses on closed forward currency contracts, disposition of foreign currencies, currency gains and losses realized between the trade and settlement dates on securities transactions and the difference between the amount of investment income and foreign withholding taxes recorded on the fund’s books and the U.S. dollar equivalent amounts actually received or paid. Net unrealized appreciation and depreciation of assets and liabilities in foreign currencies arise from changes in the value of open forward currency contracts and assets and liabilities other than investments at the period end, resulting from changes in the exchange rate. Options contracts The fund uses options contracts to hedge duration and convexity, to isolate prepayment risk, to gain exposure to interest rates, to hedge against changes in values of securities it owns, owned or expects to own, to hedge prepayment risk, to generate additional income for the portfolio, and to enhance the return on securities owned. The potential risk to the fund is that the change in value of options contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. Realized gains and losses on purchased options are included in realized gains and losses on investment securities. If a written call option is exercised, the premium originally received is recorded as an addition to sales proceeds. If a written put option is exercised, the premium originally received is recorded as a reduction to the cost of investments. Exchange traded options are valued at the last sale price or, if no sales are reported, the last bid price for purchased options and the last ask price for written options. Options traded over-the-counter are valued using prices supplied by dealers. Certain options contracts include premiums that do not settle until the expiration date of the contract. Written option contracts outstanding at period end, if any, are listed after the fund’s portfolio. For the fund’s average contract amount, see Note 5. Futures contracts The fund uses futures contracts to manage exposure to market risk, to hedge prepayment risk, to hedge interest rate risk, to gain exposure to interest rates and to equitize cash. The potential risk to the fund is that the change in value of futures contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. With futures, there is minimal counterparty credit risk to the fund since futures are exchange traded and the exchange’s clearinghouse, as counterparty to all exchange traded futures, guarantees the futures against default. Risks may exceed amounts recognized on the Statement of assets and liabilities. When the contract is closed, the fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed. Futures contracts are valued at the quoted daily settlement prices established by the exchange on which they trade. The fund and the broker agree to exchange an amount of cash equal to the daily fluctuation in the value of the futures contract. Such receipts or payments are known as “variation margin.” Futures contracts outstanding at period end, if any, are listed after the fund’s portfolio. For the fund’s average number of contracts, see Note 5. Forward currency contracts The fund buys and sells forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts are used to hedge foreign exchange risk and to gain exposure on currency. The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The market value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in market value is recorded as an unrealized gain or loss. The fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed when the contract matures or by delivery of the currency. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. Risks may exceed amounts recognized on the Statement of assets and liabilities. Forward currency contracts outstanding at period end, if any, are listed after the fund’s portfolio. For the fund’s average contract amount, see Note 5. Interest rate swap contracts The fund entered into over-the-counter (OTC) and/or centrally cleared interest rate swap contracts, which are arrangements between two parties to exchange cash flows based on a notional principal amount, to hedge interest rate risk, to gain exposure on interest rates and to hedge prepayment risk. An OTC interest rate swap can be purchased or sold with an upfront premium. An upfront payment received by the fund is recorded as a liability on the fund’s books. An upfront payment made by the fund is recorded as an asset on the fund’s books. Upfront payments are recorded as realized gains and losses at the closing of the contract. OTC and centrally cleared interest rate swap contracts are marked to market daily based upon quotations from an independent pricing service or market makers. Any change is recorded as an unrealized gain or loss on OTC interest rate swaps. Daily fluctuations in the value of centrally cleared interest rate swaps are recorded as a receivable or payable for variation margin on the Statement of assets and liabilities. Payments received or made are recorded as realized gains or losses. Certain OTC and centrally cleared interest rate swap contracts may include extended effective dates. Payments related to these swap contracts are accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or if the counterparty defaults on its obligation to perform. The fund’s maximum risk of loss from counterparty risk is the fair value of the contract. This risk may be mitigated for OTC interest rate swap contracts by having a master netting arrangement between the fund and the counterparty. There is minimal counterparty risk with respect to centrally cleared interest rate swap contracts due to the contracts being exchange traded and the exchanges clearinghouse guaranteeing the contract from default. Risk of loss may exceed amounts recognized on the Statement of assets and liabilities. Interest rate swap contracts outstanding at period end, if any, are listed after the fund’s portfolio. For the fund’s average notional amount see Note 5. Total return swap contracts The fund entered into OTC total return swap contracts, which are arrangements to exchange a market linked return for a periodic payment, both based on a notional principal amount, to hedge sector exposure, to manage exposure to specific sectors or industries, and to gain exposure to specific markets, countries, sectors or industries. To the extent that the total return of the security, index or other financial measure underlying the transaction exceeds or falls short of the offsetting interest rate obligation, the fund will receive a payment from or make a payment to the counterparty. OTC total return swap contracts are marked to market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as an unrealized gain or loss. Payments received or made are recorded as realized gains or losses. Certain OTC total return swap contracts may include extended effective dates. Payments related to these swap contracts are accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or in the price of the underlying security or index, the possibility that there is no liquid market for these agreements or that the counterparty may default on its obligation to perform. The fund’s maximum risk of loss from counterparty risk is the fair value of the contract. This risk may be mitigated by having a master netting arrangement between the fund and the counterparty. Risk of loss may exceed amounts recognized on the Statement of assets and liabilities. 20 Putnam VT Absolut e Return 500 Fund OTC total return swap contracts outstanding at period end, if any, are listed after the fund’s portfolio. For the fund’s average notional amount, see Note 5. Credit default contracts The fund entered into OTC credit default contracts to hedge credit risk, to hedge market risk and to gain exposure on individual names and/or baskets of securities. In an OTC credit default contract, the protection buyer typically makes an up front payment and a periodic stream of payments to a counterparty, the protection seller, in exchange for the right to receive a contingent payment upon the occurrence of a credit event on the reference obligation or all other equally ranked obligations of the reference entity. Credit events are contract specific but may include bankruptcy, failure to pay, restructuring and obligation acceleration. An upfront payment received by the fund is recorded as a liability on the fund’s books. An upfront payment made by the fund is recorded as an asset on the fund’s books. Periodic payments received or paid by the fund are recorded as realized gains or losses. The OTC credit default contracts are marked to market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as an unrealized gain or loss. Upon the occurrence of a credit event, the difference between the par value and market value of the reference obligation, net of any proportional amount of the upfront payment, is recorded as a realized gain or loss. In addition to bearing the risk that the credit event will occur, the fund could be exposed to market risk due to unfavorable changes in interest rates or in the price of the underlying security or index or the possibility that the fund may be unable to close out its position at the same time or at the same price as if it had purchased the underlying reference obligations. In certain circumstances, the fund may enter into offsetting OTC credit default contracts which would mitigate its risk of loss. Risks of loss may exceed amounts recognized on the Statement of assets and liabilities. The fund’s maximum risk of loss from counterparty risk, either as the protection seller or as the protection buyer, is the fair value of the contract. This risk may be mitigated by having a master netting arrangement between the fund and the counterparty. Where the fund is a seller of protection, the maximum potential amount of future payments the fund may be required to make is equal to the notional amount of the relevant OTC credit default contract. OTC credit default contracts outstanding, including their respective notional amounts at period end, if any, are listed after the fund’s portfolio. For the fund’s average notional amount, see Note 5. Master agreements The fund is a party to ISDA (International Swaps and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern OTC derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties’ general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the fund’s custodian and with respect to those amounts which can be sold or repledged, are presented in the fund’s portfolio. Collateral pledged by the fund is segregated by the fund’s custodian and identified in the fund’s portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the fund’s net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the fund’s net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterparty’s long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the fund’s counterparties to elect early termination could impact the fund’s future derivative activity. At the close of the reporting period, the fund had a net liability position of $122,641 on open derivative contracts subject to the Master Agreements. Collateral posted by the fund totaled $110,878. TBA purchase commitments The fund may enter into TBA (to be announced) commitments to purchase securities for a fixed unit price at a future date beyond customary settlement time. Although the unit price has been established, the principal value has not been finalized. However, it is anticipated that the amount of the commitments will not significantly differ from the principal amount. The fund holds, and maintains until settlement date, cash or high-grade debt obligations in an amount sufficient to meet the purchase price, or the fund may enter into offsetting contracts for the forward sale of other securities it owns. Income on the securities will not be earned until settlement date. TBA purchase commitments may be considered securities themselves, and involve a risk of loss if the value of the security to be purchased declines prior to the settlement date, which risk is in addition to the risk of decline in the value of the fund’s other assets. Unsettled TBA purchase commitments are valued at fair value of the underlying securities, according to the procedures described under “Security valuation” above. The contract is marked to market daily and the change in market value is recorded by the fund as an unrealized gain or loss. Although the fund will generally enter into TBA purchase commitments with the intention of acquiring securities for its portfolio or for delivery pursuant to options contracts it has entered into, the fund may dispose of a commitment prior to settlement if Putnam Management deems it appropriate to do so. TBA sale commitments The fund may enter into TBA sale commitments to hedge its portfolio positions or to sell mortgage-backed securities it owns under delayed delivery arrangements. Proceeds of TBA sale commitments are not received until the contractual settlement date. During the time a TBA sale commitment is outstanding, equivalent deliverable securities, or an offsetting TBA purchase commitment deliverable on or before the sale commitment date, are held as “cover” for the transaction. Unsettled TBA sale commitments are valued at the fair value of the underlying securities, generally according to the procedures described under “Security valuation” above. The contract is marked to market daily and the change in market value is recorded by the fund as an unrealized gain or loss. If the TBA sale commitment is closed through the acquisition of an offsetting TBA purchase commitment, the fund realizes a gain or loss. If the fund delivers securities under the commitment, the fund realizes a gain or a loss from the sale of the securities based upon the unit price established at the date the commitment was entered into. TBA sale commitments outstanding at period end, if any, are listed after the fund’s portfolio. Interfund lending The fund, along with other Putnam funds, may participate in an interfund lending program pursuant to an exemptive order issued by the SEC. This program allows the fund to borrow from or lend to other Putnam funds that permit such transactions. Interfund lending transactions are subject to each fund’s investment policies and borrowing and lending limits. Interest earned or paid on the interfund lending transaction will be based on the average of certain current market rates. During the reporting period, the fund did not utilize the program. Line of credit The fund participates, along with other Putnam funds, in a $315 million unsecured committed line of credit and a $185 million unsecured uncommitted line of credit, both provided by State Street. Borrowings may be made for temporary or emergency purposes, including the funding of shareholder redemption requests and trade settlements. Interest is charged to the fund based on the fund’s borrowing at a rate equal to the Federal Funds rate plus 1.25% for the committed line of credit and the Federal Funds rate plus 1.30% for the uncommitted line of credit. A closing fee equal to 0.02% of the committed line of credit and $50,000 for the uncommitted line of credit has been paid by the participating funds. In addition, a commitment fee of 0.11% per annum on any unutilized portion of the committed line of credit is allocated to the participating funds based on their relative net assets and paid quarterly. During the reporting period, the fund had no borrowings against thesearrangements. Federal taxes It is the policy of the fund to distribute all of its taxable income within the prescribed time period and otherwise comply with the provisions of the Internal Revenue Code of 1986, as amended (the Code), applicable to regulated investment companies. It is also the intention of the fund to distribute an amount sufficient to avoid imposition of any excise tax under Section 4982 of the Code. The fund is subject to the provisions of Accounting Standards Codification ASC 740 Income Taxes (ASC 740). ASC 740 sets forth a minimum threshold for financial statement recognition of the benefit of a tax position taken or expected to be taken in a tax return. The fund did not have a liability to record for any unrecognized tax benefits in the accompanying financial statements. No provision has been made for federal taxes on income, capital gains or unrealized appreciation on securities held nor for excise tax on income and capital gains. The fund’s federal tax return for the prior period remains subject to examination by the Internal Revenue Service. Putnam VT Absolut e Return 500 Fund 21 The fund may also be subject to taxes imposed by governments of countries in which it invests. Such taxes are generally based on either income or gains earned or repatriated. The fund accrues and applies such taxes to net investment income, net realized gains and net unrealized gains as income and/or capital gains are earned. In some cases, the fund may be entitled to reclaim all or a portion of such taxes, and such reclaim amounts, if any, are reflected as an asset on the fund’s books. In many cases, however, the fund may not receive such amounts for an extended period of time, depending on the country ofinvestment. Distributions to shareholders Distributions to shareholders from net investment income are recorded by the fund on the ex-dividend date. Distributions from capital gains, if any, are recorded on the ex-dividend date and paid at least annually. The amount and character of income and gains to be distributed are determined in accordance with income tax regulations, which may differ from generally accepted accounting principles. These differences include temporary and/or permanent differences of foreign currency gains and losses, realized gains and losses on certain futures contracts, net operating loss offsetting short term gains, income on swap contracts and interest only securities. Reclassifications are made to the fund’s capital accounts to reflect income and gains available for distribution (or available capital loss carryovers) under income tax regulations. For the reporting period ended, the fund reclassified $131,472 to decrease distributions in excess of net investment income, $8,528 to increase paid-in-capital and $140,000 to decrease accumulated net realized gains. The tax basis components of distributable earnings and the federal tax cost as of the close of the reporting period were as follows: Unrealized appreciation $391,479 Unrealized depreciation (223,927) Net unrealized appreciation 167,552 Undistributed short-term gain 54,117 Cost for federal income tax purposes $19,044,336 Expenses of the Trust Expenses directly charged or attributable to any fund will be paid from the assets of that fund. Generally, expenses of the Trust will be allocated among and charged to the assets of each fund on a basis that the Trustees deem fair and equitable, which may be based on the relative assets of each fund or the nature of the services performed and relative applicability to each fund. Offering costs The offering costs of $18,440 have been fully amortized on a straight-line basis over a twelve-month period. As of the close of the reporting period, the fund has reimbursed Putnam Management for the payment of these expenses. Beneficial interest At the close of the reporting period, insurance companies or their separate accounts were record owners of the majority of Class IB shares of the fund. Approximately 89.73% of Class IB shares are held by one insurance company. Note 2 — Management fee, administrative services and othertransactions The fund pays Putnam Management a management fee (based on the fund’s average net assets and computed and paid monthly) at annual rates that may vary based on the average of the aggregate net assets of most open-end funds, as defined in the fund’s management contract, sponsored by Putnam Management. Such annual rates may vary as follows: 0.880% of the first $5 billion, 0.830% of the next $5 billion, 0.780% of the next $10 billion, 0.730% of the next $10 billion, 0.680% of the next $50 billion, 0.660% of the next $50 billion, 0.650% of the next $100 billion, and 0.645% of any excess thereafter. Putnam Management has agreed to waive fees (and, to the extent necessary, bear other expenses) of the fund through June 30, 2013, to the extent that expenses of the fund (excluding brokerage, interest, taxes, investment-related expenses, such as borrowing costs, payments under distribution plans, and extraordinary expenses and acquired fund fees and expenses) would exceed an annual rate of 0.90% of the fund’s average net assets. During the reporting period, the fund’s expenses were reduced by $20,778 as a result of this limit. Putnam Management has also contractually agreed, through June 30, 2013, to waive fees or reimburse the fund’s expenses to the extent necessary to limit the cumulative expenses of the fund, exclusive of brokerage, interest, taxes, investment-related expenses, extraordinary expenses, acquired fund fees and expenses and payments under the fund’s investor servicing contract, investment management contract and distribution plans, on a fiscal year-to-date basis to an annual rate of 0.20% of the fund’s average net assets over such fiscal year-to-date period. During the reporting period, the fund’s expenses were reduced by $169,178 as a result of this limit. Putnam Investments Limited (PIL), an affiliate of Putnam Management, is authorized by the Trustees to manage a separate portion of the assets of the fund as determined by Putnam Management from time to time. Putnam Management pays a quarterly sub-management fee to PIL for its services at an annual rate of 0.35% of the average net assets of the portion of the fund managed by PIL. The Putnam Advisory Company, LLC (PAC), an affiliate of Putnam Management, is authorized by the Trustees to manage a separate portion of the assets of the fund, as designated from time to time by Putnam Management or PIL. Putnam Management or PIL, as applicable, pays a quarterly sub-advisory fee to PAC for its services at the annual rate of 0.35% of the average net assets of the portion of the fund’s assets for which PAC is engaged as sub-adviser. The fund reimburses Putnam Management an allocated amount for the compensation and related expenses of certain officers of the fund and their staff who provide administrative services to the fund. The aggregate amount of all such reimbursements is determined annually by the Trustees. Custodial functions for the fund’s assets are provided by State Street. Custody fees are based on the fund’s asset level, the number of its security holdings and transaction volumes. Putnam Investor Services, Inc., an affiliate of Putnam Management, provides investor servicing agent functions to the fund. Putnam Investor Services, Inc. was paid a monthly fee for investor servicing at an annual rate of 0.10% of the fund’s average net assets. During the reporting period, the class specific expenses related to investor servicing fees were as follows: Class IA $9,918 Class IB 5,409 Total $15,327 The fund has entered into expense offset arrangements with Putnam Investor Services, Inc. and State Street whereby Putnam Investor Services, Inc.’s and State Street’s fees are reduced by credits allowed on cash balances. The fund also reduced expenses through brokerage/service arrangements. For the reporting period, the fund’s expenses were reduced by $107 under the expense offset arrangements and by $1 under the brokerage/service arrangements. Each independent Trustee of the fund receives an annual Trustee fee, of which $13, as a quarterly retainer, has been allocated to the fund, and an additional fee for each Trustees meeting attended. Trustees also are reimbursed for expenses they incur relating to their services as Trustees. The fund has adopted a Trustee Fee Deferral Plan (the Deferral Plan) which allows the Trustees to defer the receipt of all or a portion of Trustees fees payable on or after July 1, 1995. The deferred fees remain invested in certain Putnam funds until distribution in accordance with the Deferral Plan. The fund has adopted an unfunded noncontributory defined benefit pension plan (the Pension Plan) covering all Trustees of the fund who have served as a Trustee for at least five years and were first elected prior to 2004. Benefits under the Pension Plan are equal to 50% of the Trustee’s average annual attendance and retainer fees for the three years ended December 31, 2005. The retirement benefit is payable during a Trustee’s lifetime, beginning the year following retirement, for the number of years of service through December 31, 2006. Pension expense for the fund is included in Trustee compensation and expenses in the Statement of operations. Accrued pension liability is included in Payable for Trustee compensation and expenses in the Statement of assets and liabilities. The Trustees have terminated the Pension Plan with respect to any Trustee first elected after 2003. The fund has adopted a distribution plan (the Plan) with respect to its classIB shares pursuant to Rule 12b-1 under the Investment Company Act of 1940. The purpose of the Plan is to compensate Putnam Retail Management Limited Partnership, an indirect wholly-owned subsidiary of Putnam Investments, LLC, for services provided and expenses incurred in distributing shares of the fund. The Plan provides for payment by the fund to Putnam Retail Management 22 Putnam VT Absolut e Return 500 Fund Limited Partnership at an annual rate of up to 0.35% of the average net assets attributable to the fund’s class IB shares. The Trustees have approved payment by the fund at an annual rate of 0.25% of the average net assets attributable to the fund’s class IB shares. During the reporting period, the class specific expenses related to distribution fees were as follows: Class IB $13,504 Note 3 — Purchases and sales of securities During the reporting period, cost of purchases and proceeds from sales of investment securities other than short-term investments and TBA transactions aggregated $16,010,791 and $13,951,032, respectively. There were no purchases or proceeds from sales of long-term U.S. government securities. Written option transactions during the reporting period are summarized asfollows: Written swap option Written swap Written equity option Written equity contract amounts option premiums contract amounts option premiums Written options outstanding at the beginning of the reporting period $8,937,724 $455,608 34,619 $59,873 Options opened 4,807,742 396,811 334,727 214,910 Options exercised (2,237,300) (57,519) — — Options expired — — (148,718) (115,215) Options closed (11,508,166) (794,900) (180,459) (98,596) Written options outstanding at the end of the reporting period $— $— 40,169 $60,972 Note 4 — Capital shares At the close of the reporting period, there was an unlimited number of shares of beneficial interest authorized. Subscriptions and redemptions are presented at the omnibus level. Transactions in capital shares were as follows: Class IA shares Class IB shares For the period 5/2/11 For the period 5/2/11 Year ended 12/31/12 to 12/31/11 Year ended 12/31/12 to 12/31/11 Shares Amount Shares Amount Shares Amount Shares Amount Shares sold — $— — $— 697,966 $6,974,254 279,827 $2,674,935 Shares issued in connection with reinvestment of distributions — 697,966 6,974,254 279,827 2,674,935 Shares repurchased — (196,256) (1,959,643) (5,159) (49,419) Net increase — $— — $— At the close of the reporting period, Putnam Investments, LLC owned the following class shares of the fund: Shares owned Percentage of ownership Value Class IA 990,000 100.0% $9,971,314 Class IB 10,000 1.3 100,300 Note 5 — Summary of derivative activity The average volume of activity for the reporting period for any derivative type that was held during the period is listed below and was as follows: Purchased equity option contracts (number of contracts) 26,000 Purchased swap option contracts (contract amount) $6,800,000 Written equity option contracts (number of contracts) 36,000 Written swap option contracts (contract amount) $4,400,000 Futures contracts (number of contracts) 40 Forward currency contracts (contract amount) $8,700,000 OTC Interest rate swap contracts (notional) $16,200,000 OTC Total return swap contracts (notional) $6,500,000 OTC Credit default swap contracts (notional) $4,300,000 Centrally cleared Interest rate swap contracts (notional) $—* * For the reporting period, the transaction volume was minimal. Putnam VT Absolut e Return 500 Fund 23 The following is a summary of the market values of derivative instruments as of the close of the reporting period: Market values of derivative instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as hedging instruments Statement of assets and Statement of assets and under ASC 815 liabilities location Market value liabilities location Market value Credit contracts Receivables $24,632 Payables $— Foreign exchange contracts Receivables 29,732 Payables 17,420 Equity contracts Investments, Receivables, Net assets — Unrealized appreciation 121,150* Payables, 177,164 Interest rate contracts Investments, Receivables, Net assets — Payables, Net assets — Unrealized appreciation 17,191* Unrealized depreciation 44,152* Total * Includes cumulative appreciation/depreciation of futures contracts and centrally cleared swaps as reported in The fund’s portfolio. Only current day’s variation margin is reported within the Statement of assets and liabilities. The following is a summary of realized and change in unrealized gains or losses of derivative instruments on the Statement of operations for the reporting period (see Note 1): Amount of realized gain or (loss) on derivatives recognized in net gain or (loss) on investments Derivatives not accounted for as hedging instruments Forward currency under ASC 815 Options Futures contracts Swaps Total Credit contracts $— $— $— $375,782 $375,782 Foreign exchange contracts — — (21,775) — (21,775) Equity contracts (189,344) (38,416) — 92,105 (135,655) Interest rate contracts (200,486) (186) — 32,827 (167,845) Total Change in unrealized appreciation or (depreciation) on derivatives recognized in net gain or (loss) on investments Derivatives not accounted for as hedging instruments Forward currency under ASC 815 Options Futures contracts Swaps Total Credit contracts $— $— $— $(63,142) $(63,142) Foreign exchange contracts — — 8,946 — 8,946 Equity contracts (15,625) 14,028 — (82,891) (84,488) Interest rate contracts 132,672 (22,098) — 23,566 134,140 Total Note 6 — Initial capitalization and offering of shares The fund was established as a series of the Trust on April 28, 2011. Prior to April28, 2011, the fund had no operations other than those related to organizational matters, including as noted below, the initial capital contributions by Putnam Investments, LLC and issuance of shares: Capital contribution Shares issued Class IA $9,900,000 990,000 Class IB $100,000 10,000 From April 28, 2011 (commencement of operations) to April 29, 2011, the fund began carrying out its investment objective with the initial capital contribution. During this period the fund had $476 of net investment loss, $0 of net realized gains, and $3,627 of net unrealized appreciation on investments. The net assets at April 29, 2011 were $10,003,151. Effective April 30, 2011 the fund was registered under the Securities Act of 1933. Note 7 — Transactions with affiliated issuer Transactions during the reporting period with Putnam Money Market Liquidity Fund, which is under common ownership and control, were as follows: Market value at the beginning Market value at the end of Name of affiliate of the reporting period Purchase cost Sale proceeds Investment income the reporting period Putnam Money Market Liquidity Fund* $2,245,445 $12,560,714 $11,349,840 $5,387 $3,456,319 * Management fees charged to Putnam Money Market Liquidity Fund have been waived by Putnam Management. 24 Putnam VT Absolut e Return 500 Fund Note 8 — Market, credit and other risks In the normal course of business, the fund trades financial instruments and enters into financial transactions where risk of potential loss exists due to changes in the market (market risk) or failure of the contracting party to the transaction to perform (credit risk). The fund may be exposed to additional credit risk that an institution or other entity with which the fund has unsettled or open transactions will default. The fund may invest a significant portion of its assets in securitized debt instruments, including mortgage-backed and asset-backed investments. The yields and values of these investments are sensitive to changes in interest rates, the rate of principal payments on the underlying assets and the market’s perception of the issuers. The market for these investments may be volatile and limited, which may make them difficult to buy or sell. Note 9 — New accounting pronouncement In December 2011, the FASB issued ASU No. 2011-11 “Disclosures about Offsetting Assets and Liabilities” . The update creates new disclosure requirements requiring entities to disclose both gross and net information for derivatives and other financial instruments that are either offset in the Statement of assets and liabilities or subject to an enforceable master netting arrangement or similar agreement. The disclosure requirements are effective for annual reporting periods beginning on or after January 1, 2013 and interim periods within those annual periods. Putnam Management is currently evaluating the application of ASU 2011-11 and its impact, if any, on the fund’s financialstatements. Putnam VT Absolut e Return 500 Fund 25 Federal tax information (Unaudited) The fund designated 100.00% of ordinary income distributions as qualifying for the dividends received deduction for corporations. 26 Putnam VT Absolut e Return 500 Fund About the Trustees Putnam VT Absolut e Return 500 Fund 2 7 *Mr. Reynolds is an “interested person” (as defined in the Investment Company Act of 1940) of the fund, Putnam Management, and Putnam Retail Management. He is President and Chief Executive Officer of Putnam Investments, as well as the President of your fund and each of the other Putnam funds. The address of each Trustee is One Post Office Square, Boston, MA 02109. As of December 31, 2012, there were 109 Putnam funds. All Trustees serve as Trustees of all Putnam funds. Each Trustee serves for an indefinite term, until his or her resignation, retirement at age 75, removal, or death. Officers In addition to Robert L. Reynolds, the other officers of the fund are shown below: Jonathan S. Horwitz (Born 1955) Michael J. Higgins (Born 1976) James P. Pappas (Born 1953) Executive Vice President, Principal Executive Vice President and Treasurer Vice President Officer, and Compliance Liaison Since 2010 Since 2004 Since 2004 Manager of Finance, Dunkin’ Brands Director of Trustee Relations, (2008–2010); Senior Financial Analyst, Old Putnam Investments and Steven D. Krichmar (Born 1958) Mutual Asset Management (2007–2008); PutnamManagement Vice President and Principal Financial Officer Senior Financial Analyst, Putnam Investments Since 2002 (1999–2007) Mark C. Trenchard (Born 1962) Chief of Operations, Putnam Investments and Vice President and BSA Compliance Officer Putnam Management Janet C. Smith (Born 1965) Since 2002 Vice President, Principal Accounting Officer, Director of Operational Compliance, Robert T. Burns (Born 1961) and Assistant Treasurer Putnam Investments and Putnam Vice President and Chief Legal Officer Since 2007 Retail Management Since 2011 Director of Fund Administration Services, General Counsel, Putnam Investments and Putnam Investments and Judith Cohen (Born 1945) Putnam Management PutnamManagement Vice President, Clerk, and Associate Treasurer Since 1993 Robert R. Leveille (Born 1969) Susan G. Malloy (Born 1957) Vice President and Chief Compliance Officer Vice President and Assistant Treasurer Nancy E. Florek (Born 1957) Since 2007 Since 2007 Vice President, Proxy Manager, Assistant Chief Compliance Officer, Putnam Director of Accounting & Control Services, Clerk, and Associate Treasurer Investments, Putnam Management, and Putnam Management Since 2000 Putnam Retail Management The principal occupations of the officers for the past five years have been with the employers as shown above although in some cases, they have held different positions with such employers. The address of each Officer is One Post Office Square, Boston, MA 02109. 28 Putnam VT Absolut e Return 500 Fund Other important information Proxy voting Putnam is committed to managing our mutual funds in the best interests of our shareholders. The Putnam funds’ proxy voting guidelines and procedures, as well as information regarding how your fund voted proxies relating to portfolio securities during the 12-month period ended June30, 2012, are available in the Individual Investors section of putnam.com and on the SEC’s website, www.sec.gov. If you have questions about finding forms on the SEC’s website, you may call the SEC at 1-800-SEC-0330. You may also obtain the Putnam funds’ proxy voting guidelines and procedures at no charge by calling Putnam’s Shareholder Services at 1-800-225-1581. Fund portfolio holdings Each Putnam VT fund will file a complete schedule of its portfolio holdings with the SEC for the first and third quarters of each fiscal year on Form N-Q. Shareholders may obtain the fund’s Forms N-Q on the SEC’s website at www.sec.gov. In addition, the fund’s Forms N-Q may be reviewed and copied at the SEC’s public reference room in Washington, D.C. You may call the SEC at 1-800-SEC-0330 for information about the SEC’s website or the operation of the public reference room. Fund information Investment Manager Investor Servicing Agent Trustees Putnam Investment Management, LLC Putnam Investor Services, Inc. Jameson A. Baxter, Chair One Post Office Square Mailing address: Liaquat Ahamed Boston, MA 02109 P.O. Box 8383 Ravi Akhoury Boston, MA 02266-8383 Barbara M. Baumann Investment Sub-Manager 1-800-225-1581 Charles B. Curtis Putnam Investments Limited Robert J. Darretta 57–59 St James’s Street Custodian Katinka Domotorffy London, England SW1A 1LD State Street Bank and Trust Company John A. Hill Paul L. Joskow Investment Sub-Advisor Legal Counsel Elizabeth T. Kennan The Putnam Advisory Company, LLC Ropes & Gray LLP Kenneth R. Leibler One Post Office Square Robert E. Patterson Boston, MA 02109 Independent Registered George Putnam, III Public Accounting Firm Robert L. Reynolds Marketing Services PricewaterhouseCoopers LLP W. Thomas Stephens Putnam Retail Management One Post Office Square Boston, MA 02109 The fund’s Statement of Additional Information contains additional information about the fund’s Trustees and is available without charge upon request by calling 1-800-225-1581. Putnam VT Absolute Return 500 Fund 29 This report has been prepared for the shareholders of Putnam VT Absolute Return 500 Fund. 279169 2/13 Item 2. Code of Ethics: (a) The fund’s principal executive, financial and accounting officers are employees of Putnam Investment Management, LLC, the Fund’s investment manager. As such they are subject to a comprehensive Code of Ethics adopted and administered by Putnam Investments which is designed to protect the interests of the firm and its clients. The Fund has adopted a Code of Ethics which incorporates the Code of Ethics of Putnam Investments with respect to all of its officers and Trustees who are employees of Putnam Investment Management, LLC. For this reason, the Fund has not adopted a separate code of ethics governing its principal executive, financial and accounting officers. (c) In May 2008, the Code of Ethics of Putnam Investment Management, LLC was updated in its entirety to include the amendments adopted in August 2007 as well as a several additional technical, administrative and non-substantive changes. In May of 2009, the Code of Ethics of Putnam Investment Management, LLC was amended to reflect that all employees will now be subject to a 90-day blackout restriction on holding Putnam open-end funds, except for portfolio managers and their supervisors (and each of their immediate family members), who will be subject to a one-year blackout restriction on the funds that they manage or supervise. In June 2010, the Code of Ethics of Putnam Investments was updated in its entirety to include the amendments adopted in May of 2009 and to change certain rules and limits contained in the Code of Ethics. In addition, the updated Code of Ethics included numerous technical, administrative and non-substantive changes, which were intended primarily to make the document easier to navigate and understand. In July 2011, the Code of Ethics of Putnam Investments was updated to reflect several technical, administrative and non-substantive changes resulting from changes in employee titles. Item 3. Audit Committee Financial Expert: The Funds’ Audit and Compliance Committee is comprised solely of Trustees who are “independent” (as such term has been defined by the Securities and Exchange Commission (“SEC”) in regulations implementing Section 407 of the Sarbanes-Oxley Act (the “Regulations”)). The Trustees believe that each of the members of the Audit and Compliance Committee also possess a combination of knowledge and experience with respect to financial accounting matters, as well as other attributes, that qualify them for service on the Committee. In addition, the Trustees have determined that each of Mr. Leibler, Mr. Hill, Mr. Darretta and Ms. Baumann qualifies as an “audit committee financial expert” (as such term has been defined by the Regulations) based on their review of his or her pertinent experience and education. The SEC has stated that the designation or identification of a person as an audit committee financial expert pursuant to this Item 3 of Form N-CSR does not impose on such person any duties, obligations or liability that are greater than the duties, obligations and liability imposed on such person as a member of the Audit and Compliance Committee and the Board of Trustees in the absence of such designation or identification. Item 4. Principal Accountant Fees and Services: The following table presents fees billed in each of the last two fiscal years for services rendered to the fund by the fund’s independent auditor: Fiscal year ended	Audit Fees	Audit-Related Fees	Tax
